Citation Nr: 0820626	
Decision Date: 06/24/08    Archive Date: 06/30/08

DOCKET NO.  06-32 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss and, if so, whether service connection 
is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from August 1951 to June 
1953.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina.  In October 2007, the veteran testified at a Travel 
Board hearing before the undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  In March 1969, the Board denied service connection for 
defective hearing.

2.  Evidence associated with the record since then, to 
include VA outpatient treatment records, is not cumulative or 
redundant and raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
hearing loss.

3.  Bilateral hearing loss was neither manifested during the 
veteran's active duty service or within one year of his 
discharge from service, nor is any current bilateral hearing 
loss otherwise attributable to his military service.


CONCLUSIONS OF LAW

1.  The March 1969 Board decision which denied service 
connection for defective hearing is final. 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2006).

2.  Evidence received since the March 1969 Board decision, 
which denied the veteran's claim for service connection for 
defective hearing, is new and material and the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.156(a), 20.1105 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service and sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the VCAA, VA has duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  To the extent 
possible, this notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).

The Court also indicated in Pelegrini II, however, that where 
for whatever reason VCAA notice was not provided prior to 
initially adjudicating the claim, VA does not have to vitiate 
the initial decision and start the whole adjudicatory process 
anew, as if the initial decision was never made.  Rather, VA 
need only ensure the veteran receives (or since has received) 
VCAA content-complying notice, followed by readjudication of 
his claim, such that he is given proper due process.  In 
other words, he is still given a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
this regard, the Federal Circuit Court has held that a 
statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with 
all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
(Mayfield IV).  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  See also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the RO initially sent the appellant a VCAA letter in 
May 2004, prior to the August 2004 rating decision on appeal, 
addressing the four content requirements.  The letter 
informed him of the type of evidence required to substantiate 
his claim and of his and VA's respective responsibilities in 
obtaining this supporting evidence.  He was also asked to 
submit evidence and/or information in his possession to the 
AOJ, i.e., RO.   Moreover, since the veteran's claim for 
service connection for bilateral hearing loss is reopened and 
denied, no disability rating or effective date will be 
assigned.  Therefore, there can be no possibility of 
prejudice to the appellant.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VA also, as mentioned, has a duty to assist the veteran in 
the development of the claim.  This duty includes assisting 
him in the procurement of service medical records and 
pertinent treatment records and providing an examination - if 
it is first determined there is new and material evidence to 
reopen the claim and such examination is necessary for proper 
adjudication of the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.

The Board finds that all necessary development has been 
accomplished and appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO has obtained the veteran's service, 
VA, and private treatment records and he has submitted his 
written communications and provided testimony at a hearing 
before the undersigned Veterans Law Judge.  Significantly, 
neither the appellant nor his representative have identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.

The Board notes that no medical opinion (regarding etiology) 
has been obtained with respect to the veteran's claim for 
service connection for bilateral hearing loss.  However, the 
Board finds that the evidence, which reveals that the veteran 
did not have hearing loss during service and does not reflect 
competent evidence showing a nexus between service and his 
current hearing loss, warrants the conclusion that a remand 
for an examination and/or opinion is not necessary to decide 
the claim.  See 38 C.F.R. § 3.159(c)(4).  As service and 
post-service medical records provide no basis to grant this 
claim, and in fact provide evidence against this claim, the 
Board finds no basis for a VA examination or medical opinion 
to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case.

Accordingly, no further notice or assistance to the appellant 
is required to fulfill VA's duty to assist him in the 
development of his claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).



Analysis

In an April 1968 rating decision, the RO found that the 
service medical records do not show a diagnosis of hearing 
loss and hearing acuity was 15/15 bilaterally upon discharge 
examination.  Thus, the RO denied the veteran's claim for 
service connection for deafness, both ears.  The veteran 
appealed this determination and, by a March 1969 decision, 
the Board also concluded that the veteran's defective hearing 
was not the result of disease or injury incurred or 
aggravated in service or proximately due to a service-
connected disability.  Specifically, the Board found that 
physical examination at enlistment in December 1949 and on 
entry into active duty in June 1951 recorded hearing at 15/15 
bilaterally, he was treated for earaches in 1953, and his 
hearing on examination at release from active duty in June 
1953 was 15/15 bilaterally.  [Note: In 1969, the Board was 
the final adjudicator of claims for VA benefits.  Unlike 
today, there was no United States Court of Appeals for 
Veterans Claims, which did not come into existence until 
1988.  Thus, there was no way of appealing the Board's 1969 
decision, even assuming the veteran disagreed with it.]

The veteran filed his current petition to reopen his claim 
for service connection for bilateral hearing loss in May 
2004.  The RO adjudicated this claim on the basis of whether 
new and material evidence had been received to reopen this 
previously denied claim and, in the August 2006 SOC, found 
that the evidence received since the prior denial was new - 
but not material, because it failed to provide objective 
evidence linking the veteran's current bilateral hearing loss 
to his military service.  This appeal ensued.

The Board must address the issue of new and material evidence 
in the first instance because it determines the Board's 
jurisdiction to reach the underlying claim to adjudicate it 
on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 
1383-84 (Fed. Cir. 1996).  See also Butler v. Brown, 9 Vet. 
App. 167, 171 (1996).  If the Board finds that no such 
evidence has been submitted, then the analysis must end, and 
the RO's determination in this regard becomes irrelevant, as 
further analysis, beyond the evaluation of whether the 
evidence submitted in the effort to reopen is new and 
material, is neither required nor permitted.  See Barnett at 
1383-1384.

Since the Board may find no new and material evidence even 
where the RO found that there was such evidence, reopened the 
veteran's claim, and adjudicated it on its merits, without 
violating due process, any finding on the merits entered when 
new and material evidence has not been submitted "is a legal 
nullity."  See Butler, 9 Vet. App at 171 (applying an 
identical analysis to claims previously and finally denied, 
whether by the Board or the RO).  See also Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (the statutes make 
clear that the Board has a jurisdictional responsibility to 
consider whether it was proper for a claim to be reopened, 
regardless of whether the previous action denying the claim 
was appealed to the Board).  Only if the Board determines 
that new and material evidence has been submitted can the 
Board reopen the claim and adjudicate it on the merits.

As a general rule, a decision by the Board is final and 
binding on a claimant unless the Chairman of the Board orders 
reconsideration of the decision, the claimant files an appeal 
to the United States Court of Appeals for Veterans Claims, or 
some other exceptional circumstance such as the decision was 
CUE.  See 38 U.S.C.A. §§ 5109A, 7103(a); 38 C.F.R. §§ 3.104, 
3.105(a), 20.1100(a).  When the Board affirms a determination 
of the RO, that determination is subsumed by the final 
appellate decision.  See 38 U.S.C.A. § 7103(a); 38 C.F.R. 
§ 20.1104.  Once the Board's decision becomes final, absent 
submission of new and material evidence, the claim may not be 
reopened or readjudicated by VA.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 20.1105.

In the present case, the veteran did not file a motion for 
reconsideration of the Board's March 1969 decision and there 
has been no allegation of CUE in that decision.  In addition, 
as also already noted, the Court did not come into existence 
until 1988, so there was no appeal available beyond the Board 
when the Board issued that 1969 decision.  Therefore, the 
Board's March 1969 decision is final and binding on the 
veteran based on the evidence then of record and is not 
subject to revision on the same factual basis.  See 
38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.104 (a), 3.156, 20.1100, 
20.1104.

In order for evidence to be sufficient to reopen a previously 
denied claim, it must be both new and material.  That is to 
say, if the evidence is new, but not material, the inquiry 
ends and the claim cannot be reopened.  See Smith v. West, 12 
Vet. App. 312, 314 (1999).  When determining whether a claim 
should be reopened, the credibility of the newly submitted 
evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Based upon the reasons for the March 1969 Board denial of 
service connection for defective hearing, the evidence now 
includes the veteran's VA and private medical records, which 
reflect treatment for hearing loss and includes an August 
2005 opinion from a VA PA-C (Certified Physician Assistant) 
that it is as likely as not that hearing loss was caused by 
military service.  This evidence is new and material because 
it suggests a correlation between his current hearing loss 
and his period of active duty service.  See Hickson v. West, 
11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 Vet. 
App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).  As noted above, for the limited purpose of 
determining whether new and material evidence has been 
submitted, the credibility of this evidence, although not its 
weight, must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).  Accordingly, the veteran's claim 
for service connection for bilateral hearing loss is 
reopened.  38 C.F.R. § 3.156.

The next step for the Board in deciding this case is to 
assess the probative value of this new and material evidence 
in the context of the other evidence of record and make new 
factual determinations.  See Masors v. Derwinski, 2 Vet. 
App. 181, 185 (1992) (quoting Godwin v. Derwinski, 1 Vet. 
App. 419, 425 (1991), and Jones v. Derwinski, 1 Vet. 
App. 210, 215 (1991)).  A finding of "new and material" 
evidence does not mean that the case will be allowed, just 
that the case will be reopened and new evidence considered in 
the context of all other evidence for a new determination of 
the issues.  Smith v. Derwinski, 1 Vet. App. 178, 179-80 
(1991).

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the merits of 
his claim before the Board, reviewed the 
[independent medical opinion], submitted additional 
evidence in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to ask the 
veteran if he objected to Board adjudication in the 
first instance.  [citations omitted].  
Alternatively, failing to make that inquiry of the 
veteran, the [Board] decision should, under 
Bernard, have explained, as part of its statement 
of reasons or bases, why there was no prejudice to 
the veteran from its adjudication of the claim on 
the merits without first remanding the matter to 
the RO.  Id. at 565.

Under Bernard, the Board must determine if the veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
he has been prejudiced thereby.  Bernard, 4 Vet. App. at 393.

In this case, over the history of his claim, the veteran has 
been provided pertinent laws and regulations regarding 
service connection, the determinative issue.  He also has 
been given the opportunity to review the evidence of record 
and submit arguments in support of his claim.  In addition, 
he has provided hearing testimony on this issue and has 
reviewed all of the pertinent evidence.  His arguments have 
focused squarely on the issue of service connection, not 
whether new and material evidence has been submitted, which 
has become a moot point anyway.  Thus, the Board finds that 
he is not prejudiced by the adjudication of his claim at this 
time.  Accordingly, there is no basis for an additional delay 
in the adjudication of this case and the Board will proceed 
with the adjudication of the claim of entitlement to service 
connection for bilateral hearing loss on a de novo basis.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  That an injury 
occurred in service, alone, is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

When a veteran has served continuously for 90 days or more 
during a period of war, or during peacetime after December 
31, 1946, and has an organic disease of the nervous system 
(sensorineural hearing loss) that becomes manifest to a 
degree of 10 percent or more within one year from date of 
separation from service, the disease shall be presumed to 
have been incurred in service even though there is no 
evidence of the disease during the period of service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  In this case, there is no competent 
evidence of record to establish that the veteran experienced 
sensorineural hearing loss to a compensable degree within one 
year after his separation from service; therefore, 
presumptive service connection for bilateral sensorineural 
hearing loss does not apply. 

Service connection for impaired hearing is subject to 
38 C.F.R. § 3.385, which provides that impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

On the question of current hearing loss disability, VA 
medical records reflect that the veteran underwent an 
audiological consultation in May 2004 and demonstrated 
profound predominantly sensorineural loss in the right ear 
and moderate to severe mixed loss in the left ear.  A June 
2004 VA consultation report notes sensorineural loss.  
Accordingly, the Board finds that there is competent medical 
evidence demonstrating current bilateral hearing loss 
disability that meets VA's regulatory definition of hearing 
loss disability under 38 C.F.R. § 3.385.

The only remaining question in this case is whether the 
veteran's current bilateral hearing loss disability is 
related to service.  In this regard, it is noted that the 
veteran's written communications and hearing testimony 
reflect his recollection of acoustic trauma in service when, 
while service on the USS Coral Sea, he was loading a deck 
gun, the gun jammed and caused an explosion which damaged the 
veteran's ears.  The veteran has also testified that he 
sustained a mouth injury resulting in loss of teeth due to 
his firing of deck guns, thereby confirming his exposure to 
acoustic trauma from deck gun fire.  The service medical 
records reflect loss of teeth; however, the cause of such 
loss is not shown.  Notwithstanding the absence of 
corroborating evidence with respect to these incidents of in-
service acoustic trauma, the Board finds that, even if such 
in-service acoustic trauma was demonstrated by the record, 
service connection for bilateral hearing would not be 
warranted because hearing loss was not shown until many years 
after service.  

Specifically, VA records in connection with his November 1968 
ear surgery note a 10 years history of right ear drainage 
with perforation of the tympanic membrane.  Thus, right ear 
drainage with perforation of the tympanic membrane began 10 
years previously, in 1958, five years after the veteran's 
separation from active duty service.  In addition, the 
medical evidence of records reflects that the veteran's 
initial post-service hearing test was in July 1964, 11 years 
after service.  Private treatment records also include an 
August 1967 letter, approximately 13 years after his 
discharge from active duty service, from the veteran's 
treating physician showing that he was initially seen in 
August 1966 for right ear drainage and reported "a history 
of having similar trouble off and on since being discharged 
from the Navy."  Similarly, a September 1967 private 
treatment report notes symptoms of decreased hearing acuity 
and foul drainage, for which the veteran reported having 
received treatment while aboard ship.  However, the competent 
medical evidence of record is silent with respect to 
treatment for the veteran's alleged history of ear drainage 
since his discharge from active duty service prior to the 
1966.  

As noted above, the veteran's service medical records show 
15/15 hearing, bilaterally, at enlistment in December 1949 
and on entry into active duty in June 1951, he was treated 
for earaches in 1953, and his hearing on examination at 
release from active duty in June 1953 was 15/15 bilaterally.  
Post-service medical records show the initial ear related 
treatment in July 1964, eleven years after discharge from 
active duty service.  

There is no competent medical evidence of hearing loss until 
July 1964, 11 years after separating from the military.  See 
Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.)  The Court has indicated that the normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition).

Moreover, there is no competent, probative evidence of a 
nexus (link) between the veteran's current hearing loss and 
his period of service.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).  It is acknowledged that the August 2005 opinion 
from the physician assistant includes reflects that it is as 
likely as not that hearing loss was caused by military 
service.  However, in evaluating the probative value of 
competent medical evidence, the Court has stated that the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  As is 
true with any piece of evidence, the credibility and weight 
to be attached to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1994).

Finally, the Board emphasizes that the veteran's personal 
opinion as to the etiology of his hearing loss, no matter how 
sincere, is insufficient to establish service connection.  As 
a layman, he simply is not competent to offer an opinion on 
matters of medical expertise, including causation.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  He is only competent to testify 
that he has experienced difficulty hearing, not to determine 
the cause for this problem.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007).

In summary, the Board finds no evidence of bilateral hearing 
loss in service or within the applicable one-year presumptive 
period following service, and no competent, probative 
evidence of a nexus between the current hearing loss and the 
veteran's period of service. 


Therefore, the preponderance of the evidence is against 
service connection for bilateral hearing loss, in turn 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  Accordingly, this appeal must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is reopened, and to this extent only, the appeal 
is granted.

Service connection for bilateral hearing loss is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


